BYE, Circuit Judge, concurring.
I join in the opinion of the court with the exception of footnote 8. The majority adopts a blanket rule which seems to foreclose failure-to-protect claims against security staff at an institution whenever they must act quickly to guard staff, other patients, or themselves against a patient’s sudden outbursts. I disagree with this approach. Security staff at prison and mental institutions are invariably trained and retrained to respond to sudden prisoner and patient outbursts. Because of this training, we must expect that their conduct will usually include some level of deliberation. Therefore, I believe a claim alleging deliberate indifference under a failure-to-protect theory can be viable in some situations involving sudden outbursts. Each case should stand on its own facts.
Not only do I disagree that we can adopt a blanket rule, I believe the majority’s rule is overinclusive. I can envision situations involving sudden outbursts where we should recognize a failure-to-protect claim under a deliberate indifference standard. For example, security staff might adopt a practice of employing unconstitutional restraint measures when responding to sudden outbursts. Or a staff member, as a result of sufficient animus against a particularly troublesome patient, could fail to protect the patient from unreasonable restraint by deliberately standing by idly while a coworker employs a prohibited chokehold.
I agree that the facts of this particular case do not support a failure-to-protect claim, and therefore join the majority opinion in all other respects.